Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2018

                                     No. 04-18-00755-CR

                                 Jonathan Andrew PERALES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0068
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
       Originally, attorney John M. Economidy was appointed as appellate counsel for
appellate. However, the trial court subsequently replaced Mr. Economidy with attorney Angela
Moore. On November 9, 2018, Mr. Economidy filed a motion to withdraw because he was
under the impression that he was still listed as counsel on appeal in this court’s system. The
court removed Mr. Economidy as appellate counsel. Accordingly, the motion to withdraw is
DENIED AS MOOT.

     We order the clerk of this court to send a copy of this order to all active counsel and John
M. Economidy.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court